Per Curiam.
More than twenty days having elapsed after due entry of judgment and service of notice thereof, defendant was not entitled to an amendment or modification of judgment under section 129 of the Municipal Court Code. In addition the modification or amendment sought was not a correction for error of form or substance shown in the record itself. (Frost v. City of New York, 177 N. Y. Supp. 220.)
Order reversed, with ten dollars costs, and motion denied.
All concur; present, Hammer, Callahan and Shientag, JJ.